ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                                         )
                                                       )
IAP Worldwide Services, Inc.                           )   ASBCA No. 60874-973
                                                       )
Under Contract Nos. DAKF04-00-C-0002                   )
                    W9124 B-12-C-0004                  )

APPEARANCE FOR THE PETITIONER:                             Dustin P. Monokian, Esq.
                                                            Assistant General Counsel

APPEARANCES FOR THE GOVERNMENT:                            Raymond M. Saunders, Esq.
                                                            Army Chief Trial Attorney
                                                           CPT William T. Wicks, JA
                                                            Trial Attorney

                    ORDER PURSUANT TO RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       On 14 November 2016, the contractor filed, under Rule l(a)(5), a request for an
order directing the contracting officer to render a decision on a 1 December 2015
claim for $627 ,867. The government has advised that a final decision on the claim
will be issued by 13 January 2017. We deem this date reasonable. Accordingly, the
Board hereby directs the contracting officer to issue a decision on the contractor's
claim by 13 January 2017.

        This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(f)(5) and 7104.

       Dated: 6 January 2017



                                                7
                                                    MAR.K N. STEMPLE
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals
I concur                                          I concur



J. REID PROUTY
                                                CW/~~i;O\ -c!J'C~f
                                                  MICHAEL. O'CONNELL
Administrative Judge                              Administrative Judge
Acting Vice Chairman                              Armed Services Board
Armed Services Board                              of Contract Appeals
of Contract Appeals



       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA 60874-973, Petition of
IAP Worldwide Services, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2